

	

		II

		109th CONGRESS

		1st Session

		S. 1289

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 22, 2005

			Ms. Mikulski (for

			 herself, Mrs. Clinton,

			 Mr. Kennedy, Mrs. Murray, Mrs.

			 Boxer, Ms. Cantwell, and

			 Mr. Sarbanes) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for research and education with

		  respect to uterine fibroids, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Uterine Fibroid Research and Education

			 Act of 2005.

		2.FindingsCongress finds as follows:

			(1)The development of uterine fibroids is a

			 common and significant health problem, affecting women, primarily of

			 reproductive age, across all ages, racial backgrounds, and socioeconomic

			 levels.

			(2)It is estimated that between 20 and 30

			 percent of women of reproductive age have clinically recognized uterine

			 fibroids, and screening studies indicate the prevalence of uterine fibroids in

			 women may be much higher.

			(3)Minority women are more likely to develop

			 uterine fibroids, and through ultrasound screening of African American and

			 Caucasian women for fibroids, it is estimated that more than 80 percent of

			 African Americans and about 70 percent of Caucasians develop fibroids by the

			 time they reach menopause and the tumors develop at younger ages in African

			 Americans.

			(4)Symptomatic uterine fibroids can cause

			 heavy bleeding, pain, and reproductive problems, including infertility. There

			 is no known cause of uterine fibroids.

			(5)The presence of uterine fibroids is the

			 most common reason for hysterectomies, accounting for approximately one-third

			 of hysterectomies, or 200,000 procedures annually and 22 percent of African

			 American women and 7 percent of Caucasians have hysterectomies for

			 fibroids.

			(6)Over five billion dollars are spent

			 annually on hysterectomies, at approximately $6,000 for each surgery.

			(7)The Evidence Report and Summary on the

			 Management of Uterine Fibroids, as compiled by the Agency for Healthcare

			 Research and Quality of the Department of Health and Human Services, held that

			 there is a remarkable lack of high quality evidence supporting the

			 effectiveness of most interventions for symptomatic fibroids.

			(8)Current research and available data do not

			 provide adequate information on the rates of prevalence and incidents of

			 fibroids in Asian, Hispanic, and other minority women, the costs associated

			 with treating fibroids, and the methods by which fibroids may be prevented in

			 these women.

			3.Research with respect

			 to uterine fibroids

			(a)ResearchThe Director of the National Institutes of

			 Health (in this section referred to as the Director of NIH)

			 shall expand, intensify, and coordinate programs for the conduct and support of

			 research with respect to uterine fibroids.

			(b)AdministrationThe Director of NIH shall carry out this

			 section through the appropriate institutes, offices, and centers of the

			 National Institutes of Health, including the National Institute of Child Health

			 and Human Development, the National Institute of Environmental Health Sciences,

			 the Office of Research on Women’s Health, and the National Center on Minority

			 Health and Health Disparities.

			(c)Coordination of

			 activitiesThe Office of

			 Research on Women’s Health shall coordinate activities under subsection (b)

			 among the institutes, offices, and centers of the National Institutes of

			 Health.

			(d)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there are authorized to be appropriated

			 $30,000,000 for each of the fiscal years 2006 through 2010.

			4.Education and

			 dissemination of information with respect to uterine fibroids

			(a)Uterine fibroids

			 public education programThe

			 Secretary of Health and Human Services, acting through the Director of the

			 Centers for Disease Control and Prevention, shall develop and disseminate to

			 the public information regarding uterine fibroids, including information

			 on—

				(1)the incidence and prevalence of uterine

			 fibroids among women;

				(2)the elevated risk for minority women to

			 develop uterine fibroids; and

				(3)the availability, as medically appropriate,

			 of a range of treatment options for symptomatic uterine fibroids.

				(b)Dissemination of

			 informationThe Secretary may

			 disseminate information under subsection (a) directly or through arrangements

			 with nonprofit organizations, consumer groups, institutions of higher

			 education, Federal, State, or local agencies, or the media.

			(c)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there are authorized to be appropriated

			 such sums as may be necessary for each of the fiscal years 2006 through

			 2010.

			5.Information to health

			 care providers with respect to uterine fibroids

			(a)Dissemination of

			 informationThe Secretary of

			 Health and Human Services, acting through the Administrator of the Health

			 Resources and Services Administration, shall develop and disseminate to health

			 care providers information on uterine fibroids for the purpose of ensuring that

			 health care providers remain informed about current information on uterine

			 fibroids. Such information shall include the elevated risk for minority women

			 to develop uterine fibroids and the range of available options for the

			 treatment of symptomatic uterine fibroids.

			(b)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there are authorized to be appropriated

			 such sums as may be necessary for each of the fiscal years 2006 through

			 2010.

			6.DefinitionIn this Act, the term minority

			 women means women who are members of a racial and ethnic minority group,

			 as defined in section 1707(g) of the Public

			 Health Service Act (42 U.S.C. 300u–6(g)).

		

